DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office action is in response to amendments filed on June 6, 2022, wherein FIG. 33-35 were amended, and claim 6 was amended in response drawing objection and claim objection from the previous Office action on the 4th of March in 2022. The drawing objection and claim objection have been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thorne et al. (U.S. 20160220083) in view of Fujii (U.S. 9217984).
As to claim 1, Thorne et al. teaches: A vacuum cleaner(700 as seen in FIG.7A) comprising: a main body (FIG.14, section above 730) configured to generate a differential air pressure with respect to an outside of the vacuum cleaner (see  exemplary air flow in FIG.1); and a suction nozzle (see FIG. 7A, 710) configured to suction dust from the outside based on the differential air pressure surface cleaning head (700 includes a device configured to contact a surface for cleaning the surface by use of suction flow see [0041]), the suction nozzle comprising: a housing (720) that defines an inlet (712) configured to receive the dust (see [0059]), a first shaft (see FIG.16, 770 connected to 750) disposed at a side of the housing (FIG.14,750  location on 720), a driver (FIG.16, 752) disposed at the housing (FIG.14, 750 location on 720) and configured to rotate the first shaft (FIG.16, 770), a rotating brush (FIG.16, 730) that extends along an axis ([0072]) and is configured to, based on rotation of the first shaft, rotate about the axis to thereby move the dust on a surface to toward the inlet (i.e. is capable of, based on rotation of 770, rotating along the axis to move dust toward the inlet; see Para. [0005]), a detachable cover (See FIG.18 790) configured to rotatably support a first end of the rotating brush (see [0078]) and, a second shaft (see FIG.16, 780) disposed at a second end (732) of the rotating brush  and configured to engage with the first shaft to rotate the rotating brush ([0067]), wherein the first shaft and the second shaft are configured to come into contact with each other (see FIG. 17B) and to define a plurality of first contact surfaces (see FIG.17, when first shaft 770 and second shaft 780 come into contact by such elements as 775, 785,  will contact to define a plurality of first contact surfaces) having a shape about the axis of the rotating brush (FIG. 16, 730), the first contact surfaces (see FIG.17,  first shaft 770 each spline face elements 775  and second shaft 780 each spline face elements 785 will define the first contact surfaces) being configured to transfer a rotational force from the first shaft to the second shaft ([0072]: the splined drive members (775 and 785) couple or joint to transmit rotation and torque).  However, although Thorne et al. mentions the possibility the shafts (770 and 780) can have various shapes and configurations to improve the translation of forces ([0077]), Thorne et al. does not teach a spiral shape. 
In the same field of endeavor, namely rotation brushes for cleaning surfaces, Fujii teaches a similar configuration (i.e. a first shaft, see Fig. 7A, 203a) and another similar configuration (i.e. a second shaft, see Fig. 7B, 203b, wherein the first and second shaft are configured to come into contact with each other, see fig. 8). Fujii continues to teach: having a spiral shape (see FIG. 8, 203a and 5:43-46 of Fujii).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first shaft and second shaft defining a plurality of first and second contact surfaces of Thorne et al. to include the spiral shape taught by Fujii to first shaft and second shaft defining a plurality of first and second contact surfaces, since doing so is known in the art of coupling mechanisms and would provide an inward force along the axis of rotation of the rotating brush to benefit the rotating brush motion during operation (see 1:52-54 and 6:11-14 explains how the thrust operation along the rotation axis occurs of Fujii).
As to claim 2, the combination of Thorne et al. and Fujii discloses the invention of claim 1, the combination further discloses: wherein the first shaft (see FIG. 16, 770 of Thorne et al.) and the second shaft (780 of Thorne et al.) are configured to further define a plurality of second contact surfaces (see FIG. 17, see FIG.17,  first shaft 770 each spline face elements 774  and second shaft 780 each spline face elements 784 will define a plurality of second contact surfaces of Thorne et al.), the second contact surfaces (see FIG.17,  first shaft 770 each spline face elements 774  and second shaft 780 each spline face elements 784 will define the second contact surfaces of Thorne et al.) extending in parallel to the axis of the rotating brush (see FIG. 17, [0072] the spline drive members mate axially thus extending in parallel to the axis of rotation of Thorne et al.) and being configured to transfer a rotational inertia of the rotating brush to the first shaft (see [0072] the splined drive members, such as 774 and 784, couple or joint to transmit rotation and torque of Thorne et al.).
As to claim 3, the combination of Thorne et al. and Fujii discloses the invention of claim 1, the combination further discloses: wherein the first contact surfaces (see FIG.17, spline drive member 770 elements 775 and spline driven member 780 elements 785 of Thorne et al.) are axisymmetric with respect to the axis of the rotating brush ([0074] wedges shape of spline members have a tapered side wall of Thorne et al.).
As to claim 4, the combination of Thorne et al. and Fujii discloses the invention of claim 3, the combination further discloses: wherein the first contact surfaces (see FIG.17, 775 and 785 of Thorne et al.) are curved (see Fig. 7A of Fujii) along a rotational direction (D1 of Fujii) of the first shaft (770 of Thorne et al.) and extend in a direction from the second end of the rotating brush toward the first end of the rotating brush (see FIG. 17 of Thorne et al. spline member elements 775 and 785 extend from one side of the shaft towards the opposite side of the shaft along the axis of rotation).
As to claim 5, the combination of Thorne et al. and Fujii discloses the invention of claim 4, the combination further discloses:  wherein the first shaft (see FIG.17, 770 of Thorne et al.) and the second shaft (see FIG.17, 780 of Thorne et al.) are configured to contact each other at the first contact surfaces (see FIG.17 775 and 785 of Thorne et al.) and slide with respect to each other (see 1:52-54 and 6:11-14 explains how the thrust operation along the rotation axis occurs of Fujii ), and wherein the first shaft is configured to push(see 1:52-54 and 6:11-14; the spiral shape as taught by Fujii will create a thrust along the axis of the rotation, of Fujii) the second shaft (see FIG.17 780 of Thorne et al.) in an axial direction of the rotating brush (see FIG. 17 of Thorne et al. spline member elements 784 and 785 extend from one side of the shaft towards the opposite side of the shaft along the axis of rotation, when the shape from Fujii is added to these spline members a thrust along the axis of rotation will occur) through the first contact surfaces (see FIG.17,  first shaft 770 each spline face elements 775  and second shaft 780 each spline face elements 785 will define the first contact surfaces of Thorne et al.).
As to claim 6, the combination of Thorne et al. and Fujii discloses the invention of claim 5, the combination further discloses: wherein the first shaft (see Fig.16, 770 of Thorne et al.) and the second shaft (780 of Thorne et al.) are configured to further define a plurality of second contact surfaces (see FIG. 17, first shaft 770 each spline face elements 774  and second shaft 780 each spline face elements 784 will define a plurality of second contact surfaces of Thorne et al.), the second contact surface (see FIG.17,  first shaft 770 each spline face elements 774  and second shaft 780 each spline face elements 784 will define the second contact surfaces of Thorne et al.) extending in parallel to the axis of the rotating brush (extends parallel to the rotation axis into 730 of Thorne et al.) and being configured to transfer a rotational inertia of the rotating brush to the first shaft ([0072] the splined drive members such as 774 of shaft 770 and 784 of shaft 780 couple or joint to transmit rotation and torque of Thorne et al.) and wherein the first shaft(770 of Thorne et al.) and the second shaft (780 of Thorne et al.) are configured to, based on the first shaft (see FIG.17 780 of Thorne et al.) pushing (see 1:52-54 and 6:11-14; the spiral shape as taught by Fujii will create a thrust along the axis of the rotation, of Fujii) the second shaft (see FIG.17 770 of Thorne et al.)  in the axial direction of the rotating brush (see FIG. 17 of Thorne et al. spline member elements 784 and 785 extend along the axis of rotation, when the shape from Fujii is added to these spline members a thrust along the axis of rotation will occur), be separated from the second contact surfaces (see FIG.17 of Thorne et al., elements 774 and 784 will no long be in contact as the second shaft 780 is thrust along the axis of rotation away from the first shaft 770 when the spline shapes of Fujii are added to Throne et al.). 
As to claim 7, the combination of Thorne et al. and Fujii discloses the invention of claim 1, the combination further discloses: wherein the first contact surfaces (see FIG.17,  first shaft 770 each spline face elements 775  and second shaft 780 each spline face elements 785 will define the first contact surfaces of Thorne et al.) extend toward the axis of the rotating brush (see FIG.17 the splines of first shaft 770 extend toward the rotating brush along the axis of rotation of Thorne et al.) as the first shaft (see FIG.16 element 770 of Thorne et al.)  extends in a direction from the second end of the rotating brush toward the first end of the rotating brush (see FIG. 16 the first shaft 770 extend toward the rotating brush along the axis of rotation of Thorne et al.).
As to claim 8, the combination of Thorne et al. and Fujii discloses the invention of claim 1, the combination further discloses: wherein a surface area of the first contact surfaces (see FIG.17,  first shaft 770 each spline face elements 775  and second shaft 780 each spline face elements 785 will define the first contact surfaces of Thorne et al.) decreases (see FIG. 17, 770 and 780; [0074] wedges shape of spline members have a tapered side wall of Thorne et al.) as the first shaft extends in a direction from the second end of the rotating brush toward the first end of the rotating brush (see FIG. 16 the spline members of element 770 extend from one side of the shaft to the other along the axis of rotation of the rotating brush, of Thorne et al.).
As to claim 9, the combination of Thorne et al. and Fujii discloses the invention of claim 2, the combination further discloses: wherein the second contact surfaces (see FIG. 17, each spline face element 774 and 784 of Thorne et al.) are axisymmetric with respect to the axis of the rotating brush (see FIG. 17, 770 and 780; [0074] and wedges shape of spline members of Thorne et al.).
As to claim 10, the combination of Thorne et al. and Fujii discloses the invention of claim 1, the combination further discloses: wherein the first shaft (see FIG.17, 770 of Thorne et al.) comprises a plurality of first transfer portions (see FIG.17,  first shaft 770 comprises a plurality of 772of Thorne et al.) configured to insert into the second end of the rotating brush (see FIG.17 where the second shaft 780 is located of Thorne et al.), and wherein the second shaft (see FIG.17, 780 of Thorne et al.) comprises a plurality of second transfer portions (see FIG. 17, second shaft 780 comprises 782) each spline face element 788 will define a plurality of second transfer portion of Thorne et al.) that are configured to come into contact with the first transfer portions (i.e. 782 meshes with 772; see Para. [0072] to thereby define the plurality of first contact surfaces (see FIG.17 of first shaft 770 element 772 and of shaft 780 element 782in contact to thereby define the plurality of first contact surfaces, 775 and 785 of Thorne et al.).
As to claim 13, the combination of Thorne et al. and Fujii discloses the invention of claim 1, the combination further discloses: further comprising a third shaft (see FIG.18, 791 of Thorne et al.) inserted into the first end of the rotating brush (734 opposite end of the second end where the second shaft is located of Thorne et al.), wherein the detachable cover (790 of Thorne et al.) is configured to cover the third shaft.
As to claim 14, Thorne et al. teaches: a vacuum cleaner (see FIG.7A, 700) comprising: a main body (see FIG.14, section above 730) configured to generate a differential air pressure with respect to an outside of the vacuum cleaner (see exemplary air flow in FIG.1); and a suction nozzle (FIG.7A, 710) configured to suction dust from the outside based on the differential air pressure (700 includes a device configured to contact a surface for cleaning the surface by use of suction flow see [0041]), the suction nozzle comprising: a housing (720) that defines an inlet (see FIG.7B, 712) configured to receive the dust (see [0045]), a first shaft (see FIG.16,770) disposed at a side of the housing (FIG.14, 750 location on 720), the first shaft comprising a plurality of first surfaces (see FIG.17, first shaft 770 each spline face of elements 775,  will define a plurality of first surfaces), a driver (FIG.16, 752) disposed at the housing (FIG.14, 750 location on 720) and configured to rotate the first shaft (FIG.16, 770, [ 0071]), a rotating brush (730) that extends along an axis ([0072]) and is configured to, based on rotation of the first shaft (see FIG.17 770), rotate about the axis to thereby move the dust on a surface 51Attorney Docket No. 48905-0066001Client Ref.: LGPB-0082933.00/US/YHSHIN; LGE Ref.: 19LWV103US02toward the inlet ([0041] moves debris into a suction airflow), a detachable cover (See FIG.18 790) configured to rotatably support a first end of the rotating brush ([0078] end cap 790 is configured to support with the rotating brush 730), and a second shaft (see FIG.16, 780) disposed at a second end (732) of the rotating brush and configured to engage with the first shaft to rotate the rotating brush ([0072]: the splined drive members (775 and 785) couple or joint to transmit rotation and torque ), the second shaft comprising a plurality of second surfaces (see FIG. 17, second shaft 780 each spline face element 785 will define a plurality of second surfaces) configured to come into contact with the first surfaces (see FIG. 17, each spline face element 775 will define the first surfaces) to thereby define a plurality of first contact surfaces (see FIG.17, when first shaft 770 and second shaft 780 come into contact by such elements as 775, 785,  will contact to define a plurality of first contact surfaces), wherein the plurality of first contact surfaces (see FIG.17, elements 775 and 785 will contact to define a plurality of first contact surfaces) have a shape about the axis of the rotating brush (see FIG.16, 730) and are configured to transfer a rotational force from the first shaft to the second shaft ([0072]: the splined drive members (775 and 785) couple or joint to transmit rotation and torque). However, although Thorne et al. mentions the possibility the shafts (770 and 780) can have various shapes and configurations to improve the translation of forces ([0077]), Thorne et al. does not teach a spiral shape. 
In the same field of endeavor, namely rotation brushes for cleaning surfaces, Fujii teaches a similar configuration (i.e. a first shaft, see Fig. 7A, 203a) and another similar configuration (i.e. a second shaft, see Fig. 7B, 203b, wherein the first and second shaft are configured to come into contact with each other, see fig. 8). Fujii continues to teach: having a spiral shape (see FIG. 8, 203a and  5:43-46 of Fujii) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first shaft and second shaft defining a plurality of first and second contact surfaces of Thorne et al. to include the spiral shape taught by Fujii to first shaft and second shaft defining a plurality of first and second contact surfaces, since doing so is known in the art of coupling mechanisms and would provide an inward force along the axis of rotation of the rotating brush to benefit the rotating brush motion during operation  (see 1:52-54 and 6:11-14 explains how the thrust operation along the rotation axis occurs of Fujii).
As to claim 15, the combination of Thorne et al. and Fujii discloses the invention of claim 14, the combination further discloses: wherein the first shaft (see FIG.17, 770 of Thorne et al.) further comprises a plurality of third surfaces (see FIG.17, each spline face 774 will define the third surfaces of Thorne et al.) , and wherein the second shaft (780 of Thorne) further comprises a plurality of fourth surfaces (see FIG.17, each spline face 784 will define the fourth surfaces of Thorne) that are configured to come into contact with the third surfaces to thereby define a plurality of second contact surfaces (see FIG.17, when first shaft 770 and second shaft 780 come into contact by such elements as 774, 784,  will contact to define a plurality of second contact surfaces of Thorne et al.), the second contact surfaces extending in parallel (see FIG. 17, [0072] the spline drive members mate axially thus extending in parallel to the axis of rotation of Thorne et al.)) to the axis of the rotating brush (see Fig.17, 730 of Thorne) and being configured to transfer a rotational inertia of the rotating brush to the first shaft (see [0072] the splined drive members, such as 774 and 784, couple or joint to transmit rotation and torque of Thorne et al).
As to claim 16, the combination of Thorne et al. and Fujii discloses the invention of claim 15, the combination further discloses: wherein the first contact surfaces see FIG.17, when first shaft 770 and second shaft 780 come into contact by such elements as 775, 785,  will contact to define first contact surfaces of Thorne et al.) are curved along a rotational direction (see Fig. 7A, D1 of Fujii) of the first shaft (see FIG.17, 770 of Thorne et al.) and extend in a direction from the second end of the rotating brush (see FIG. 17 of Thorne et al. spline member elements 775 and 785 extend from one side of the shaft towards the opposite side of the shaft along the axis of rotation) to the first end of the rotating brush (see FIG.16, 730 of Thorne et al.), wherein one of the first surfaces (see FIG.17 775 of Thorne et al.) and one of the second surfaces (see FIG.17 785 of Thorne et al.) are configured to slide (see 6:11-14 explains how the thrust operation along the rotation axis occurs of Fujii) with respect to each other based on the rotational force being applied from the first shaft to the second shaft (see [0072] the splined drive members, such as 775 and 785, couple or join to transmit rotation and torque of Thorne et al), and wherein the first shaft is configured to push the second shaft in an axial direction of the rotating brush (see 6:11-14 explains how the thrust operation along the rotation axis occurs of Fujii).
As to claim 18, the combination of Thorne et al. and Fujii discloses the invention of claim 14, the combination further discloses: wherein the first shaft (see Fig.17A, 770 of Thorne et al.) comprises a plurality of first transfer portions (see FIG.17,  first shaft 770 comprises a plurality of 772of Thorne et al.) that define the first surfaces (see FIG.17,  first shaft 770 defines 775, will define a the first surfaces of Thorne et al. ), respectively, the first transfer portions (see FIG.17 772 of Thorne et al.) being configured to insert into the second end of the rotating brush (see FIG.16, 770 inserts into 730 through 780 of Thorne et al.), and wherein the second shaft (see Fig.17, 780 of Thorne) comprises a plurality of second transfer portions (see FIG. 17,  second shaft 780 comprises 782of Thorne et al.) that define the second surfaces (see FIG.17,  second shaft 780 defines 785of Thorne et al.), respectively, the second transfer portions (see FIG.17 782 of Thorne et al.) being configured to come into contact with the first transfer portions (see FIG.17 (i.e. 782 meshes with 772; see Para. [0072]  of Thorne et al.) to thereby define the plurality of first contact surfaces (see FIG.17 of first shaft 770 element 772 and of shaft 780 element 782 contact to thereby define the plurality of first contact surfaces, 775 and 785 of Thorne et al.).
Claims 11, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thorne et al. (20160220083) in view of Fujii (9217984) as applied to claim 1 and 14 above, and further in view of Yang et al. (20180303304).
As to claim 11, the combination of Thorne et al. and Fujii discloses the invention of claim 1, the combination further discloses: wherein the housing (see FIG.7A, 720 of Thorne et al.), the first shaft (see FIG.17 770 of Thorne et al.). Thorne et al. and Fujii fails to teach a side hole.
In the same field of endeavor, namely rotation brushes for cleaning surfaces, Yang et al. teaches a similar configuration (i.e. a housing, see FIG.8, 110 of Yang et al.) and another similar configuration (i.e. a first shaft 140, see FIG.8, of Yang et al., wherein the first shaft 140 contact the housing 110 of Yang et al.). Yang et al. continues to teach: defines a side hole configured to receive (see FIG.8, end of 110 housing to receive first shaft 140 in FIG.14 of Yang) the first shaft (see FIG. 14 140 of Yang et al.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of Thorne et al. to include a side hole as taught by Yang et al. since doing so would provide access to the first shaft (see [0086] side covers provide access to the shaft member see FIG.8 end of 110 housing of Yang et al.).
As to claim 12, the combination of Thorne et al., Fujii and Yang et al. discloses the invention of claim 11, the combination further discloses: wherein the second shaft (see FIG.16, 780 of Thorne et al.) is disposed in a through-hole of the rotating brush (see Fig.16, 732 of Thorne et al.) and defines an aperture  that is configured to receive the first shaft (see FIG.17 of Thorne et al.) passing through the side hole of the housing (see Fig. 13 of Thorne et al.).
As to claim 19, the combination of Thorne et al. and Fujii discloses the invention of claim 14, the combination further discloses: wherein the housing (see FIG.7A, 720 of Thorne et al.), the first shaft (see [0066] of Thorne et al.). Thorne et al. and Fujii fails to teach a side hole.
In the same field of endeavor, namely rotation brushes for cleaning surfaces, Yang et al. teaches a similar configuration (i.e. a housing, see FIG.8, 110 of Yang et al.) and another similar configuration (i.e. a first shaft 140, see FIG.8, of Yang et al., wherein the first shaft 140 contact the housing 110 of Yang et al.). Yang et al. continues to teach: defines a side hole configured to receive (see FIG.8, end of 110 housing to receive first shaft 140 in FIG.14 of Yang) the first shaft (see FIG. 14 140 of Yang et al.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of Thorne et al. to include a side hole as taught by Yang et al. since doing so would provide access to the first shaft (see [0086] drive unit 140 fixedly coupled to side cover 115, [0085] housing 110 includes side cover 115, side covers provide access to the shaft member see FIG.8 end of 110 housing of Yang et al.).
As to claim 20, the combination of Thorne et al., Fujii, and Yang et al.  discloses the invention of claim 19, the combination further discloses: wherein the second shaft (see FIG.16, 780 of Thorne et al.) is disposed in a through-hole of the rotating brush (see Fig.16, 732 location of second shaft 780 of Thorne et al.) and defines an aperture that is configured to receive the first shaft passing through the side hole of the housing (see FIG. 8 end of housing 110 of Yang et al.).
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Thorne et al. (20160220083) in view of Fujii (9217984) as applied to claim 14 above, and as evidence by Pohanish (Machinery's Handbook Pocket Companion (revised 1st Edition)).

As to claim 17, the combination of Thorne et al. and Fujii discloses the invention of claim 14, the combination further discloses: wherein the first shaft (see FIG. 16, 770 of Thorne et al.) further comprises a plurality of third surfaces (see FIG.17, 775 of Thorne et al.), wherein the second shaft (see FIG.17, 780 of Thorne et al.) further comprises a plurality of fourth surfaces (785 of Thorne et al.) that are configured to come into contact with the third surfaces to thereby define a plurality of second contact surfaces (see [0072] and FIG.17, when 770 is inserted into 780 of Thorne et al.), the second contact surfaces extending in parallel to the axis of the rotating brush (see FIG.16, 780 and 770 in relation to the rotating brush 730 as the second contact surfaces 775 and 785 extend in parallel ) and being configured to transfer a rotational inertia of the rotating brush to the first shaft ([0074] of Thorne et al.), and wherein one of the third surfaces and one of the fourth surfaces are configured to, based on the first shaft pushing the second shaft in an axial direction(see 6:11-14 explains how the thrust operation along the rotation axis occurs of Fujii) of the rotating brush (see FIG.17 730 of Thorne et al.) be spaced apart from each other (As evidenced by Pohanish the “spaced apart” features are of engineering tolerances or spatial variance. For threads or thread like structures (splines having a spiral shape) tolerances and allowances are applied between mating parts as described in Section 4. Threads, starting on page 55 where thread classes are explained relative to tolerances and allowances. A diagram displaying each aspect of allowed thread tolerance between the mating surface of a screw and a nut can be seen on page 56, to address the “spaced apart” from each other we will focus on the ½ Allowance (screw only) call out in the top diagram. Which presents the standard allowance applied to these structures. Therefore, it is clear that the “spaced apart” is met as it would be present in the current system as evidenced by Pohanish due to engineering tolerance between mating parts. For non-threaded or cylinder parts Pohanish continues to explain accepted tolerances and allowance in section 21. Allowances and Tolerances, starting on page 279. ANSI Standard Limits and Fits (ANSI B4.1-1967, R2004) are defined in the first paragraph along with Table 1. Preferred Basic Sizes. Pohanish further presents “spaced apart” as engineering practice to accommodate variation between fractional and decimal measurements.)
Response to Arguments
Applicant's arguments filed the 6th of June in 2022  see page 8 with respect to the claim rejections under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
Specifically, regarding Applicant’s argument, with respect to claim 1, that Fujii fails to suggest the first and second shafts have a spiral shape and contact each other to transfer rotational force (Remarks, pages 8 - 9). Examiner respectfully disagrees as the Fujii shows in FIG.7A-7B the shafts 203a and 203b protrude along axis 200a in a spiral direction and in FIG.3 the shafts contact each to other to create unit 203, on the proximal end of brush roll 200, as rotational force is transferred during operation (4:45 transfers rotational movement). Surface of shafts 203a and 203b when in contact create a plurality of contact surfaces as suggested in the above rejections.
In response to applicant's argument (Remarks page 9-10) that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. In this case, Thorne teaches a brush roll with spline shaft ends that translate rotational force, Fujii teaches a brush roll with a similar spline shaft ends with a spiral shape to translate rotational force and impart linear force along the axis of rotation. Thorne’s shaft ends were modified with Fujii spiral spline shaft ends, such a modification would maintain Thornes teachings with the benefit of Fujii teachings as described previously and above. The combination of Thorne and Fujii would have been obvious and is proper as one ordinarily skilled in the art would have made the same combination at the time claimed invention was made.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that Fujii is nonanalogous art (Remarks page 10), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Fujii’s brush roll is reasonably pertinent to the particular problem with which the applicant was concerned, specifically it is a rotational brush for cleaning surfaces, much like the brush roll of Thorne, and Fujii’s brush roll solves a similar problem such as to apply rotational force to a brush to clean debris from a surface and the brush roll is suspended along an axis of rotation.
In response to Applicant’s argument that Fujii is not "from the same field of endeavor as the claimed invention," MPEP 2141.01(a) (Remarks page 10). Examiner respectfully disagrees and present the excerpt from MPEP 2141.01(a): “Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).” Although Fujii does not teach a vacuum cleaner, Fujii does teach and describe a brush roll for cleaning debris from a surface, as described previously, and is reasonably pertinent to the problem faced by the inventor.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “may restrict axial- directional movement of a rotating brush caused by the reaction force and the friction force of a floor; such that the rotational force of the first shaft is used to rotate the rotating brush and push the rotating brush in the axial direction.") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Regarding Applicant’s argument referencing MPEP 2141.01(a) specifically excerpt “Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).” Examiner respectfully disagrees with the Applicant argument as the excerpt, when taken in its entirety, does state that the analogous art is pertinent to the claimed invention.  Such that Fujii’s brush roll solves a similar problem as to apply rotational force to a brush to clean debris from a surface and the brush roll is suspended along an axis of rotation with shaft features at either end of the brush roll along the axis of rotation that have frictional contact surfaces which are designed to apply a force.
Regarding Applicant argument’s that Fujii is nonanalagous art, pertinent to the claimed invention. Examiner respectfully disagrees for reasons as state above.
Regarding Applicant’s arguments that the aforementioned arguments applies to claim 14, Examiner respectfully reiterates above responses. 
With respect to Applicant' s arguments, see page 11 regarding claims 2-13 and 15-20, these claims are not allowable based on their dependence to the independent claims for at least the reasoning provided above.

Conclusion
THIS ACTION IS MADE FINAL.  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY LEE BUDZISZEK whose telephone number is (571)272-7672. The examiner can normally be reached Monday- Friday 7:30am -5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOBBY LEE BUDZISZEK/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723